UNITED STATES COURT OF APPEALS
                       for the Fifth Circuit
              _____________________________________

                           No. 96-40215
                         Summary Calendar
              _____________________________________

                    UNITED STATES OF AMERICA,
                                                  Plaintiff-Appellee,
                              VERSUS

                        REGINALD J. DEAN,
                                             Defendant-Appellant.
     ______________________________________________________

          Appeal from the United States District Court
                for the Eastern District of Texas
     ______________________________________________________
                         November 5, 1996

Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges

PER CURIAM:

     Reginald Dean, filing pro se, appeals the district court’s

denial of his motion for the return of money seized in connection

with his arrest for bank robbery.    We affirm.

                                I.

     On September 20, 1985, Dean was arrested in connection with

the robbery of the First National Bank of Bullard, Texas, from

which $81,300 had been taken the day before.      On the same day as

the arrest, FBI agents executed a search warrant at Dean's house.

The agents found $41,000 labeled with straps bearing the bank's

name in the trunk of Dean's car.     The agents also found $1,686 in

assorted bills in Dean's pants' pocket and $4,950 in $50 bills in

a brown paper bag under his mattress.   According to the government,

the bank requested that the FBI remit recovered monies to its

insurance carrier; ultimately, the FBI released $75,446, consisting

of money recovered from Dean and an accomplice, to the insurer.
     Subsequent investigation linked Dean to an earlier robbery of

Tyler National Bank. In 1986, Dean was convicted of both robberies

and sentenced to serve thirty years.     In 1987, Dean sought, and was

granted, the return of jewelry seized at the time of his arrest;

his motion did not include a request for the return of cash.

     Some years later, in 1995, Dean moved for the return of the

$6,636 taken by FBI agents from his pants' pocket and under his

mattress.   Dean alleged that the government took the funds without

showing that   they   were   proceeds   from   illegal   activity.   The

government, in response, contended that the funds were obtained

from either the Bullard or Tyler bank robbery, and, therefore, were

unlawfully possessed by Dean.

     The district court denied Dean's motion and held that he

failed to show any legal entitlement to the money.           Dean timely

appealed the district court's decision.

                                  II.

     Federal Rule of Criminal Procedure 41(e) provides that:

     A person aggrieved by an unlawful search and seizure or by the
     deprivation of property may move the district court . . . for
     the return of the property on the ground that such person is
     entitled to lawful possession of the property.      The court
     shall receive evidence on any issue of fact necessary to the
     decision of the motion.

Fed. R. Crim. P. 41(e) (emphasis added).       A criminal defendant is

presumed to have the right to the return of his property once it is

no longer needed as evidence.      United States v. Mills, 991 F.2d
609, 612 (9th Cir. 1993); see also United States v. Palmer, 565
F.2d 1063 (9th Cir. 1977) (ordering return of money seized at time

of defendant's arrest for bank robbery where there was no evidence

                                   2
that   money   was    property   of   bank   and   bank   made    no   claim   of

ownership).    However, the government may rebut that presumption by

showing that the defendant did not possess the property lawfully.

Mills, 991 F.2d at 612 (noting that claim of possession adverse to

defendant,     such    as   restitution      order,    rebutted    defendant's

presumption of entitlement to money seized at time of arrest);

United States v. Burzynski Cancer Research Institute, 819 F.2d
1301, 1311 (5th Cir. 1987) (holding that movants failed to show

right to lawful possession of patients' records), cert. denied, 484
U.S. 1065, 108 S. Ct. 1026, 98 L. Ed. 2d 990 (1988); cf. United

States v. Duncan, 918 F.2d 647, 654 (6th Cir. 1990)(concluding that

government's interest in ensuring payment of monetary penalties

imposed as part of sentence outweighed defendant's interest in

return of money), cert. denied, 500 U.S. 933, 111 S. Ct. 2055, 114
L. Ed. 2d 461 (1991).

       We review a district court's interpretation of Rule 41(e) de

novo. See In re Grand Jury Subpoenas Dated Dec. 10, 1987, 926 F.2d
847, 855 (9th Cir. 1991). A district court's factual determination

of lawful possession, or ownership, will be upheld unless clearly

erroneous.     See id.; United States v. Maez, 915 F.2d 1466, 1468

(10th Cir. 1990), cert. denied, 498 U.S. 1104, 111 S. Ct. 1005, 112
L. Ed. 2d 1087 (1991).

       The Tenth Circuit applied these principles in Maez.               There,

Maez argued that he was entitled to $5,844 seized in a search

incident to his arrest for bank robbery.              Maez, 915 F.2d at 1468.

The court, in affirming the district court's denial of the Rule


                                       3
41(e) motion, acknowledged that Maez's pre-seizure possession of

the money established a prima facie case that he was entitled to

it.   Id.     However, it held that the government had sufficiently

established,     through    circumstantial          evidence,    that   the   money

rightfully belonged to the bank.             Id.    The court cited Maez's own

guilty plea, eyewitness testimony identifying him as one of the

bank robbers, and the lack of a credible explanation for the

presence of a large amount of cash--nearly half of the amount

stolen--in his closet.

      Similarly,    in     the    case   at        hand,   the   government    has

sufficiently rebutted Dean's presumption of entitlement.                       FBI

agents found proceeds from the Bullard robbery in Dean's car, his

accomplice testified as to Dean's involvement in the crime, and a

jury trial established Dean's guilt.                  In addition, the record

indicates that the government offered the $6,636, along with the

bundled $41,000, into evidence at a suppression hearing and at

trial.      Dean offered nothing to distinguish the $6,636 from the

$41,000 bearing bank labels.         The judge was entitled to view the

jury's   verdict    of   guilty    as    an    implicit     acceptance    of   the

government's theory that all of the money constituted proceeds from

the bank robbery.

      The judge was also entitled to consider the fact that a year

after trial, Dean moved for the return of jewelry seized during the

1985 search, but did not include a request for the return of money.

On the basis of the facts before it, the district court found that

Dean did not show he was legally entitled to the property at issue.


                                         4
This finding is not clearly erroneous.1

          Dean further contends that the district court should have

conducted an evidentiary hearing before denying his motion.                      This

contention is meritless.        This court reviews the district court's

denial of an evidentiary hearing under Rule 41(e) for abuse of

discretion. Dickens v. Lewis, 750 F.2d 1251, 1255 (5th Cir. 1984).

Evidentiary hearings are not granted as a matter of course; such a

hearing is       required    only    if   any   disputed     material    facts    are

"necessary to the decision of the motion."                     United States v.

Harrelson, 705 F.2d 733, 737 (5th Cir. 1983) (citations omitted);

Fed. R. Crim. P. 41(e).             Factual allegations in the defendant's

motion must be "sufficiently definite, specific, detailed, and

nonconjectural, to enable the court to conclude that a substantial

claim is       presented."     Harrelson, 705 F.2d    at   737   (citations

omitted).       General or conclusionary assertions will not suffice.

Id.

          Dean, in support of his Rule 41(e) motion, argues to us, as he

did to the district court, that the money at issue "was seized by

federal authorities without showing it was proceeds from any

illegal activity."       Dean alleged no facts to support that claim;

nor did he seek to rebut the government's circumstantial evidence.

He provided no explanation as to how he legitimately came to

possess the $6,636 found under his mattress and in his pockets.

      1
     Because we conclude that Dean was not legally entitled to the funds,
we need not consider other issues in the case, such as whether the suit
could be barred by the doctrine of laches or other equitable defenses or
whether the government could be subjected to an action for the return of
property under Rule 41(e) when it no longer possesses that property.

                                          5
     Because Dean's motion does not present a disputed factual

issue, we cannot say the judge's denial of Dean's motion without a

hearing was an abuse of discretion.

                              III.

     For these reasons, the district court's denial of Dean's Rule

41(e) motion is AFFIRMED.

     AFFIRMED.




                                6